Order unanimously reversed, with $20 costs and disbursements to the appellants, and the motion granted to the extent of striking out paragraphs seventh, eighth and ninth of the complaint in their entirety; striking out from paragraph thirteenth the words “ the said last illness, the dying and ” and that portion of the paragraph beginning with “ and of the services conducted ” down to the end of the paragraph; and striking out everything in paragraph seventeenth after the words "suffering and pain” in the fourth line thereof. No opinion. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.